NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Argued February 16, 2022
                                Decided June 23, 2022

                                         Before

                         KENNETH F. RIPPLE, Circuit Judge

                         MICHAEL Y. SCUDDER, Circuit Judge

                         THOMAS L. KIRSCH II, Circuit Judge


Nos. 21-1755 & 21-1756

UNITED STATES OF AMERICA,                         Appeals from the United States District
     Plaintiff-Appellee,                          Court for the Western District of
                                                  Wisconsin.

      v.                                          Nos. 3:19-CR-147 & 3:20-CR-81

AHMAD KANAN,
    Defendant-Appellant.                          William M. Conley,
                                                  Judge.


                                       ORDER

      Ahmad Kanan was charged with wire fraud in 2019, was put on pretrial release,
committed fraud again in 2020, pleaded guilty to both the 2019 and 2020 charges, and
then was sentenced to three and a half years in prison. Kanan now challenges his
sentence, contending the district court improperly predetermined his sentence and
sentenced him based on a mistaken fact. But the district court did neither, so we affirm.
Nos. 21-1755 & 21-1756                                                                  Page 2

        Kanan filed multiple fraudulent loan applications seeking CARES Act funds for
his startup businesses during the pandemic in the spring of 2020. At the time, he was on
pretrial release for other pending fraud charges in the Western District of Wisconsin
from 2019. Upon learning of Kanan’s fraudulent loan applications, the district court
revoked his pretrial release. Detained again, Kanan now faced two indictments for wire
fraud, and he pleaded guilty to both. Before sentencing, the government recommended
37–46 months’ imprisonment, while Kanan argued for 14–21 months. The district court
carefully calculated a Sentencing Guidelines range of 15–21 months but sentenced
Kanan to 42 months’ imprisonment on each of his two counts, to be served
concurrently. Kanan appealed his sentences separately, and we consolidated the
appeals. He makes two arguments.

       First, Kanan thinks the district judge erred by predetermining his sentence. He
points to the following passage of the sentencing transcript:

       COURT: But here, I don’t know how you can look at the sentencing by
       Judge Sessions [in 2009]. He went well below the guideline range for that
       conduct and gave this defendant 37 months. He served that time, came
       out and committed serious fraud, was put on supervised release [sic]
       pending sentencing for that fraud and then committed another, as you’ve
       emphasized, separate set of fraud. I start at 37 months. How else do we
       send a message to this defendant that he's chosen a career of fraud, all the
       more aggravated by the fact that he's chosen it when he has the ability to
       do very well legally? I just – it’s tone-deaf for you to ask for anything less
       than 37 months, but I understand you’re asking for it.

Kanan’s theory is that this amounted to a conclusive sentencing decision made before
he was given the chance to allocute. Because Kanan did not make this argument to the
district court, he must show plain error to succeed on appeal. See United States v.
Mansfield, 21 F.4th 946, 955 (7th Cir. 2021).

       Before imposing sentence, a district judge must “address the defendant
personally in order to permit the defendant to speak or present any information to
mitigate the sentence.” Fed. R. Crim. P. 32(4)(A)(ii); see United States v. Luepke, 495 F.3d
443, 450 (7th Cir. 2007) (finding plain error when a district judge failed to give a
defendant that opportunity before deciding his sentence). At the same time, a district
judge may communicate “preliminary thoughts about an appropriate sentence to
counsel near the beginning of the hearing” to help the parties focus their sentencing
arguments on the judge’s concerns, so long as we can tell from the transcript that the
Nos. 21-1755 & 21-1756                                                              Page 3

judge retained an open mind. United States v. Dill, 799 F.3d 821, 825 (7th Cir. 2015). We
look to the record as a whole and can infer from the district judge’s thorough
consideration of the 18 U.S.C. § 3553(a) factors, relevant conduct, and any mitigating or
aggravating circumstances that the judge’s mind remained open. Id. at 826.

       In this case, no error occurred. There’s no reason to read the challenged
statement as expressing anything but upfront transparency about how the district judge
viewed the situation. It is clear from the full context of the transcript that the district
judge kept an open mind. After making the challenged statement, the district judge
asked in-depth questions of both parties and showed detailed knowledge of and
engagement with the presentence filings. The judge also carefully considered the
§ 3553(a) sentencing factors, noting “those are the factors that I’m … governed by.” The
judge went through and engaged relevant mitigating factors, including Kanan’s
difficult upbringing, COVID-19’s impact on his pretrial detention, and the impact of
Kanan’s imprisonment on his family. And the judge explained to Kanan that he had the
chance to say “anything that [he] want[ed]” during his allocution. All of these
circumstances convince us the district judge retained an open mind and did not
predetermine Kanan’s sentence before giving him a chance to allocute.

       Second, Kanan contends the district judge relied on a mistaken fact in imposing
his sentence. He points to the judge’s incorrect statement that Kanan was on
“supervised release” for the 2019 fraud offense when he committed the 2020 fraud
offense. For example:

       COURT: To commit [the 2019] fraud, having committed three separate
       fraud schemes that put him in federal prison once before, desperate or
       not, there’s no justification for what he did.
       …
       And then while on supervised release, he does it again? How do you
       equate that with a guideline range sentence?

And again later:

       COURT: You’re asking for credit for behavior on supervised release when
       you committed [the 2020] case of fraud, a third felony offense of fraud,
       while you were on supervised release.

Pretrial release and supervised release are indeed two different things. Pretrial release
pertains to the conditions of release from custody during the period between the filing
Nos. 21-1755 & 21-1756                                                                Page 4

of charges and court adjudication. Supervised release, on the other hand, pertains to the
conditions of release, imposed at sentencing, that kick in after a defendant’s prison
term. Kanan was on pretrial—not supervised—release for the 2019 fraud charge when
he committed the 2020 fraud that led to his 42-month prison sentence. So, Kanan’s
reasoning goes, the district judge relied on an inaccurate fact when sentencing him. We
review preserved inaccurate information claims—which allege procedural error—de
novo. United States v. Sanchez, 989 F.3d 523, 543 (7th Cir. 2021). And although it’s not
clear to us that Kanan raised this objection below, the government agrees our review is
de novo. Cf. United States v. Prado, 743 F.3d 248, 252 (7th Cir. 2014) (treating an objection
as raised below when the government failed to argue forfeiture on appeal).

       Criminal defendants have a due process right to be sentenced based on accurate
information. United States v. Issa, 21 F.4th 504, 508 (7th Cir. 2021). To win resentencing,
Kanan must show (1) the district court’s references to supervised release were
inaccurate information; and (2) the district court relied on that misinformation in
passing the sentence. See id. But if a district judge merely misspeaks—rather than bases
the sentence on inaccurate information—no deprivation of this right has occurred. See
United States v. Nowicki, 870 F.2d 405, 408 (7th Cir. 1989).

        Here, the district judge’s references to supervised release do not reflect an
inaccurate understanding of the facts. The judge simply misspoke. See id.; United States
v. Griffin, 806 F.3d 890, 892 (7th Cir. 2015). The record as a whole assures us the district
judge meant “pretrial release” each time it mentioned “supervised release.” When
imposing sentence at the end of the hearing, the district judge three times confirmed the
judge knew the nature of the release for the 2019 fraud:

       COURT: Undeterred by [the 2019 fraud] indictment, arrest, and being held
       in custody for five days on that charge before being released on pretrial
       conditions that included location monitoring, the defendant proceeded to
       devise yet another outrageous fraudulent scheme to capitalize on the
       COVID-19 pandemic by applying for a small business loan under the
       CARES Act.
       …
       I am persuaded that a sentence of three-and-a-half years is reasonable and
       no greater than necessary to hold the defendant accountable and protect
       the community, as well as reflect the seriousness of his conduct under
       Section 4A1.3 for committing the offense while on pretrial supervision,
       and the need for incremental punishment for his continued fraudulent
       conduct.
Nos. 21-1755 & 21-1756                                                                Page 5

       …
       [S]upervision will be crucial in this case, particularly given the defendant
       now having committed his second and third federal fraud convictions and
       committing one of those offenses while on pretrial release, underscoring
       the need for close supervision. Indeed, it seems supervision is the only
       thing that has deterred the defendant’s continued criminal conduct.

These statements clearly show the judge (1) knows full well the difference between
supervised and pretrial release and (2) knew that Kanan committed the 2020 fraud
while on pretrial release for the 2019 fraud. So the totality of the transcript
contextualizes the earlier statements and satisfies us that the district judge merely
misspoke and nothing more.

       And even if the district judge had misunderstood, not just misspoken, it
corrected any such mistake via its written statement of reasons for the sentence. Later
written corrections by district judges can assure us that the judge did not rely on
inaccurate information at sentencing. See United States v. Chavez, 12 F.4th 716, 734 (7th
Cir. 2021). So too here. After its misstatements at sentencing, the district court issued a
Statement of Reasons, noting:

       … the outrageous, fraudulent schemes here, involving the stealing of
       scholarship funds from the Libyan Embassy and COVID-19 moneys, the
       latter of which occurred while defendant was on pretrial release pending
       resolution of the former.

Kanan argues this isn’t sufficient because according to him any statement of reasons
that fails to explicitly acknowledge the error isn’t an effective means of correction. But
we’ve never held that. What matters is that the district court corrects its oral
misstatement, not that it penitently walks through its own misstatements. Kanan would
have the district court add a written sentence to the Statement of Reasons explaining
that it had wrongly said “supervised release” orally. But the Statement of Reasons did
the work to correct any inaccuracies, and we do not require more.

                                                                                AFFIRMED